     Case 2:02-mc-71651-NGE ECF No. 16 filed 09/14/20         PageID.39    Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,
              Plaintiff,                               Case No. 02-mc-71651
v.
                                                       Honorable Nancy G. Edmunds
LEON FORD, JR.,

              Defendant,
                                      /

                            ORDER DIRECTING PAYMENT

        On September 6, 2002, the Court ordered the Clerk of Court to deposit $4,385.00

into an interest-bearing account; deduct from the account any fee authorized by the

Judicial Conference of the United States; and hold the remaining funds until further

order of the Court.

        IT IS NOW ORDERED that the Clerk of Court shall withdraw the funds from the

account (what remains of the $4,385.00 plus 100% of the accrued interest) and post

those funds to the debt in criminal case number 00-80974. The Clerk of Court shall

then distribute those funds in accordance with the provisions of the judgment in that

case setting forth Defendant’s criminal monetary penalties.

        SO ORDERED.

                                  s/Nancy G. Edmunds
                                  Nancy G. Edmunds
                                  United States District Judge

Dated: September 14, 2020


I hereby certify that a copy of the foregoing document was served upon counsel of record
on September 21, 2020, by electronic and/or ordinary mail.
Case 2:02-mc-71651-NGE ECF No. 16 filed 09/14/20   PageID.40   Page 2 of 2




                          s/Lisa Bartlett
                          Case Manager
